Citation Nr: 1711253	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  06-35 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for umbilical hernia residuals, to include extraschedular consideration.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from January 1973 to January 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased evaluation for the Veteran's umbilical hernia residuals.  The Veteran timely appealed that decision.  

The Veteran testified at a hearing before a Decision Review Officer in August 2010, as well as at two Board hearings in November 2009 and March 2013, respectively.  Transcripts of those hearings are associated with the claims file.

The Board remanded this claim for additional development in January 2010 and July 2013.  The case was again returned to the Board in June 2015, at which time the Board denied an evaluation in excess of 20 percent for the Veteran's umbilical hernia residuals.  The Veteran timely appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2016 Order, the court granted a joint motion to remand, vacating the Board's June 2015 decision and remanding for additional proceedings.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the joint motion, the parties stated that the Board erred in failing to discuss whether, on a secondary service connection basis, the Veteran's umbilical hernia residuals included a bowel obstruction; the parties pointed specifically to the July 2007 VA examination and that examiner's findings and conclusions.  Although later evidence of record, particularly a private abdominal CT scan, appears to indicate that no bowel obstruction is present, such does not preclude a finding of service connection for a bowel obstruction that existed during the appeal period but later resolved.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim").

Consequently, the Board finds that a remand is necessary in order to afford the Veteran another VA examination of his umbilical hernia residuals in order to ascertain whether (a) the Veteran has a current bowel obstruction, or (b) whether the Veteran ever had a bowel obstruction during the appeal period; and, (c) if so, whether such bowel obstruction was caused or aggravated by the Veteran's umbilical hernia residuals.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

On remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, the parties agreed that the Board erred in failing to discuss extraschedular consideration of the combined effects of multiple service-connected disabilities.  Therefore, on remand, the AOJ should additionally refer this case to the Director, Compensation Service for an appropriate opinion pursuant to 38 C.F.R. § 3.321, as discussed in the joint motion.  

Finally, in discussing the extraschedular issue, the joint motion appears to be raising an issue of service connection for cervical spine disability.  Although this issue has not been considered by the AOJ, it is inextricably intertwined with the issue of an increased rating on an extraschedular basis.

Accordingly, the case is REMANDED for the following action:

1.  Ensure compliance with VCAA, then develop and adjudicate the issue of service connection for a cervical spine disability.  

2.  Obtain any and all VA treatment records from the San Diego VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

3.  Ask the Veteran to identify any private treatment that he may have had for his umbilical hernia residuals, which is not already of record, to include any ongoing treatment with Brenton D. Wynn, M.D., and Hugo Barrera, M.D.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  Schedule the Veteran for a VA examination with an appropriate examiner in order to determine the current severity of his umbilical hernia residuals.  The claims folder must be reviewed by the examiner.  All tests deemed necessary should be conducted.

The examiner should indicate all symptomatology associated with the Veteran's umbilical hernia residuals, specifically to include whether the Veteran-at any time during the appeal period-had a bowel obstruction as a result of his umbilical hernia residuals.  The examiner should specifically address the June 2007 VA examination and that examiner's findings and conclusions, as well as the other subsequent evidence in the record, to include an April 2013 letter from Dr. Wynn.

Finally, the examiner should address the combined effects of the Veteran's service-connected disabilities, particularly the combined effects of the disabilities associated with the umbilical hernia residuals, to include the associated scar and nerve entrapment.  

All findings must be reported in detail and all opinions must be accompanied by a clear rationale.  

5.  Following the above development, the AOJ should refer the case to the Director, Compensation Service for extraschedular consideration for the combined effects of multiple service-connected disabilities pursuant 38 C.F.R. § 3.321 and Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), as instructed by the parties in the joint motion.

6.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for increased evaluation for umbilical hernia residuals, to include combined extraschedular consideration.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

